Citation Nr: 0518238	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The appellant had Reserve service from May 1967 to May 1997.  
He had verified active duty from May 17, 1967, to November 
16, 1967, and from January 5, 1977, to May 23, 1977.  The 
veteran is a Vietnam era and Peacetime veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The issues of service connection for left ear hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence demonstrating 
current right ear hearing loss.  



CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, VA provided the veteran with the necessary 
information on two occasions.  Initially, in an October 2001 
letter, the RO notified the veteran of the information and 
evidence needed to substantiate his claims of service 
connection.  In that letter, the RO specifically indicated 
that additional evidence was needed that pertained to his 
claims.  Again, in a December 2004 letter, the RO 
specifically requested that the veteran provide any other 
evidence or information that pertained to his claims and to 
provide any evidence in his possession.  The veteran was also 
informed that his claim could be expedited if he had no 
additional evidence to submit.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112.  

The initial VCAA letter provided to the veteran was sent 
prior to the initial rating decision denying his claims.  The 
initial rating decision was issued in February 2003.  The 
VCAA notification letter was sent to the veteran in October 
2001.  Thus, the timing of VA's notification actions complies 
with the express requirements of the law as interpreted by 
the Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, subsequent to the October 2001 VCAA notification, 
the veteran sent additional evidence in support of his 
claims.  A Statement of the Case and a Supplemental Statement 
of the Case with the pertinent law and regulations were 
provided in February and May 2004, respectively.  Thus, in 
light of these efforts, the Board notes that the RO has 
specifically advised the veteran to submit any information or 
evidence pertaining to his claims.  Thus, there is no defect, 
therefore, with respect to the VCAA notice requirements in 
this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded a pertinent VA medical 
examination in connection with his service connection claims.  
The examination reports provide the necessary medical 
opinions.  There is no basis to request an additional 
examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including sensorineural hearing 
loss if the disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

Service connection for hearing loss has requirements other 
than those indicated above.  See 38 C.F.R. § 3.385 (2004).  
The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Under VA law, service connection may only be granted 
for impaired hearing when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
reaches a level of 40 decibels or greater.  Also, impaired 
hearing will be considered a disability if the pure tone 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, there is no competent evidence of right ear 
hearing loss.  The service medical records reflect that in 
August 1976, the appellant complained of the onset of 
bilateral hearing loss one day following SCUBA diving.  In 
that record, a diagnosis of bilateral otitis media and otitis 
externa was provided.  In the report from an entrance 
examination for temporary active duty dated in January 1977, 
audiological findings that pertained to the right ear were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10

In an October 1985 annual examination, audiological findings 
of the right ear were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
00
20

In an audiological evaluation conducted in June 1991, the 
examiner noted that the results of the examination suggested 
a unilateral conductive hearing loss on the left.  

In the retirement examination dated in March 1997, the 
audiological findings for the right ear were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
15
30

Following service, in Kaiser Permanente medical records dated 
from September 2000 to November 2002, all medical findings 
related to left ear hearing loss with no indication of any 
right ear hearing loss.  

In the VA examination conducted in February 2002, the 
examiner noted the following results as to the right ear:  




HERTZ



500
1000
2000
3000
4000
RIGHT
00
5
10
10
20

The examiner provided a recitation of the appellant's past 
medical history, noting in particular the complaints 
associated with the left ear hearing loss.  The examiner 
concluded that for the right ear, hearing was within normal 
limits at 250 Hertz through 8000 Hertz.  

In light of the competent evidence of record, there is 
nothing to support current disability associated with right 
ear hearing loss.  The pertinent law and regulations require 
that to establish service connection, there must be evidence 
of a current disability due to disease or injury incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131.  

The appellant's own opinion and statements that his right ear 
hearing loss began in service are not competent evidence in 
this case.  Although a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no 
evidence of record indicating that the appellant has 
specialized medical training so as to be competent to provide 
a diagnosis of a hearing loss disability or relate his 
disability to service.  

The preponderance of the evidence in this case, therefore, is 
against a grant of service connection for the appellant's 
claim of service connection for a disability manifested by 
right ear hearing loss.  The benefit of the doubt in 
resolving this issue, therefore, may not be given to the 
appellant.  38 U.S.C.A. §§ 1154, 5107.  


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

The service department has verified that the appellant had 
only Reserve service "through 1997."  There are two DD 
Forms 214 associated with the record.  One form reflects that 
from May 17, 1967, to November 16, 1967, the appellant was on 
active duty for training.  That six-month period of time is 
reflected as his total active service to date as of that 
date.  The other DD Form 214 shows that the appellant entered 
active duty on January 5, 1977, and was discharged on May 23, 
1977.  That period of service totaled four months and 19 
days.  It was noted that there were 9 months and 25 days of 
prior active service, with a total of one year, two months, 
and 14 days of active service.  Prior inactive service 
totaled eight years, three months, and 17 days.  

The RO requested verification of the appellant's service on 
several occasions.  The only affirmative response of record 
is that the appellant's service was entirely with the 
Reserves "through 1997."  There has been no clarification 
as to the exact nature of his service-that is, what periods 
of time were in active duty as opposed to inactive duty.  
Moreover, there is the indication on the second DD Forms 214 
of "9 months and 25 days of prior active service," when the 
only other DD Forms 214 of record shows a total of 6 months 
of active service.  

The appellant claims that he incurred hearing loss and 
tinnitus as a result of his exposure in service to aircraft 
on the flightline and air bases, ground training during many 
of the combat exercises, which included mortars, howitzers, 
machine gun firings, and rifle training.  In service records 
dated in August 1976, there is a notation that the appellant 
had an onset of bilateral hearing loss one day following 
SCUBA diving.  He reported a bilateral earache and decreased 
hearing.  He was diagnosed as having otitis externa, possible 
otitis media.  A bilateral ear infection was suggested.  In 
the January 1977 report of medical examination for temporary 
active duty, the hearing evaluation suggested some left ear 
hearing loss.  In an April 1977 record, the appellant had a 
recurrence of bilateral otitis media.  Subsequent 
examinations showed normal hearing, and then in the September 
1988 annual examination, the appellant's left ear hearing was 
significantly impaired as compared to prior evaluations.  In 
an audiological evaluation dated in June 1991, the examiner 
noted that the appellant's unilateral conductive hearing loss 
was consistent with middle ear pathology, possibly ossicular 
discontinuity.  A report from the retirement examination in 
March 1997 showed less left ear hearing impairment than in 
the prior examination report.  

In a VA examination report dated in February 2002, the 
examiner noted that the appellant first recalled hearing loss 
in the 1980s or early 1990s after working on the flight line.  
He felt that it was due to noise exposure.  The examiner 
rendered an opinion that the appellant's hearing loss was not 
related to his duties in service; rather, that his hearing 
loss was conductive in nature and involved the middle ear, 
which was not due to noise exposure.  

As noted above, the appellant had ear infections in service, 
and in 1977, he showed signs of hearing impairment.  The 
record as it stands is inadequate for the purpose of 
rendering an informed decision.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  Further clarification is needed as to the status 
of the appellant's various periods of service, and an 
additional opinion is necessary as to the possible 
relationship between the appellant's ear infections and 
problems in service, and his subsequent development of 
hearing loss and tinnitus.  

Therefore, this matter is remanded for additional development 
as noted below.  

1.  The RO should attempt to verify 
through the service department the 
character of the appellant's periods of 
military service, indicating specifically 
when he was on active duty or inactive 
duty.  The service department responses 
should be associated with the claims 
folder.  All responses, whether negative 
or positive should be provided.  

2.  The appellant should be afforded an 
appropriate VA examination to determine 
the etiology of his tinnitus and left ear 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  After the 
examination, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the appellant's 
tinnitus and left ear hearing loss are 
attributable to service, to include his 
bouts with ear infections and otitis 
media.  

3.  After the any additional indicated 
development, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


